4

Case 4:20-cr-00410-RM CRIMTIMALLOGMPLABNEd 01/13/20 Page 1 of 1

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Christopher Unrein MAGISTRATE'S CASE NO.
DOB: 1987; United States 20 =fQ 034 Ag

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about January 10, 2020, in the District of Arizona, Christopher Unrein, knowing or in reckless
disregard that a certain alien, including Antonio Esquivel-Hugo had come to, entered, and remained in the
United States in violation of law, did transport and move said alien within the United States by means of
transportation and otherwise, in furtherance of such violation of law; in violation of Title 8, United States
Code, Sections 1324(a)(1)(A)Gi)

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about January 10, 2020, in the District of Arizona, a 2017 Honda HRV attempting to circumvent the
Highway 191 checkpoint near Pearce, Arizona, was pulled over by a United States Border Patrol Agent
(BPA). The BPA looked into the vehicle, and saw a person attempting to hide underneath a blanket. The
driver, identified as Christopher Unrein, stated he did not know who was under the blanket. The BPA
opened the back door, and removed the blanket, revealing two individuals attempting to hide in the backseat.
The two individuals, identified as Antonio Esquivel-Hugo and a juvenile, admitted they are citizens of
Mexico, in the United States illegally.

 

 

Material witness Antonio Esquivel-Hugo, stated after crossing into the United States illegally, he was taken
to a house. The caretaker of the house told him when their ride had arrived to pick thent up, and to get in and
cover themselves with a blanket. Antonio Esquivel-Hugo stated he got in the blue car, driven by Christopher

Unrein, and that he believes the driver knew they were illegal aliens. ,

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Antonio Esquivel-Hugo

 

 

 

Detention Requested SIGNATU COMPLAINANT
Being duly sworn, I declare that the foregoing is ly”
true and correct to the best of my knpwledge, é;
AUTHORIZED BY: AUSA JAA/Imw “pC OFFIGIAL TITLE
— | Bordér Patrol Agent

 

Sworn to before me and subscribed Dx.nly presence.

SONATE ee T JUDGE” DATE
January 13, 2020

1) See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 

 
